Citation Nr: 0303603	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  98-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for skin cancer, 
squamous cell carcinoma, claimed as a residual of exposure to 
ionizing radiation during service.

2.  Entitlement to service connection for prostate cancer, 
claimed as a residual of exposure to ionizing radiation 
during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from April 
1950 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
veteran's claims for service connection for prostate and skin 
cancer due to exposure to ionizing radiation during service.  

The case was previously before the Board in September 1999, 
when it was remanded for development of radiation exposure 
information and a medical opinion.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran participated in Operation IVY, an atmospheric 
nuclear test. 

3.  The veteran was exposed to no more than 0.4 rem of 
ionizing radiation in service.

4.  The medical evidence of record reveals that the veteran 
is diagnosed with prostate cancer and squamous cell carcinoma 
of the skin.  

5.  The preponderance of the evidence demonstrates that the 
veteran's prostate cancer, which was first shown medically 
many years after service, was not caused by his exposure to 
ionizing radiation in service nor is it otherwise related to 
active service.

6.  The preponderance of the evidence demonstrates that the 
veteran's skin cancer, squamous cell carcinoma, which was 
first shown medically many years after service, was not 
caused by his exposure to ionizing radiation in service nor 
is it otherwise related to active service.


CONCLUSION OF LAW

1.  Skin cancer, squamous cell carcinoma, was not incurred in 
or aggravated by service, and may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2002).

2.  Prostate cancer was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). In this case, VA informed the veteran of 
the evidence needed to substantiate his claim in a Statement 
of the Case dated July 1998 and in a Supplemental Statement 
of the Case dated December 2002.  The Board concludes that 
the discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  In this case 
VA complied with this duty and assisted the veteran by 
obtaining the required radiation dose estimates from the 
Defense Threat Reduction Agency (DTRA) as well as opinions 
from both the Chief Public Health and Environmental Hazards 
Officer (Undersecretary for Health) and the Director of 
Compensation and Pension regarding the possible etiological 
association between the radiation exposure and the veteran's 
cancers.  38 C.F.R. § 3.311 (2002).  

With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
A September 1999 Board remand met this requirement.  This 
remand requested that the veteran provide any information 
with respect to any outstanding evidence the veteran felt may 
have bearing on his claim.  This remand then informed the 
veteran that VA would undertake development of the required 
radiation exposure information and medical opinion as 
required by regulation.  38 C.F.R. § 3.311 (2002).  This 
document specifically informed the veteran that VA would be 
obtaining this evidence on his behalf.  As such, the Board 
finds that the development requirements of the VCAA, 
including informing the veteran of which party is responsible 
for obtaining which pieces of evidence, have also been met.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claims for service connection.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.  A remand or further development of the claim to 
reopen would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources are not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. § 
20.1102 (2002).  Having determined that the duties to inform 
and assist the appellant have been fulfilled, the Board must 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Service Connection

The veteran contends that his prostate cancer and squamous 
cell carcinoma of the skin stem from his exposure to ionizing 
radiation in service.  The veteran served in the Navy.  He 
indicates that he participated in Operation IVY, an 
atmospheric nuclear test, during his military service. 

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  The first basis is a 
presumptive basis for diseases specific to radiation exposed 
veterans under 38 C.F.R. § 3.309(d).  The second basis is 
based on exposure to ionizing radiation with the subsequent 
development of a radiogenic disease under 38 C.F.R. § 3.311.  
Finally, the veteran is entitled to service connection if he 
can establish that a disability warrants service connection 
as defined by the general laws and regulations governing VA 
compensation entitlement, that is on a direct or presumptive 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connected if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  38 C.F.R. §§ 3.309(d)(2) (2002). A "radiation-exposed 
veteran" is defined as a veteran who was involved in a 
"radiation-risk activity" during military service.  
38 C.F.R. §§ 3.309(d)(3) (2002).  Participation in Operation 
IVY constitutes participation in such a radiation-risk 
activity.  38 C.F.R. §§ 3.309(d)(3)(v)(H) (2002).  However, 
prostate cancer and squamous cell carcinoma are not cancers 
which warrant presumptive service connection on the basis of 
being a disease specific to a radiation-exposed veteran.  38 
C.F.R. § 3.309(d)(2)(2002).  

The evidence of record clearly shows that the veteran did 
participate in Operation IVY.  As such, he is a "radiation 
exposed veteran" within the meaning of the regulations.  
However, the evidence of record also clearly shows that the 
veteran is diagnosed with prostate cancer and squamous cell 
carcinoma of the skin.  These two cancers are not diseases 
which warrant presumptive service connection under these 
regulations.  38 C.F.R. §§ 3.309(d)(2) (2002).   As such the 
preponderance of the evidence is against a grant of service 
connection on this basis.  38 C.F.R. § 3.309(d) (2002).  

Service connection can also be pursued under 38 C.F.R. 
§ 3.311 on the basis of exposure to ionizing radiation and 
the subsequent development of a radiogenic disease.  
38 C.F.R. § 3.311 (2002).  Essentially, any form of cancer is 
considered a radiogenic disease within the meaning of the 
applicable regulations.  38 C.F.R. § 3.311(b)(2)(xxiv)(2002).  
Also, prostate cancer is a form of cancer specifically 
enumerated as being a radiogenic disease. 38 C.F.R. 
§ 3.311(b)(2)(xxiii)(2002).  Therefore, the veteran's 
prostate cancer and squamous cell carcinoma are radiogenic 
diseases as contemplated by the regulations.  When there is 
evidence that a veteran suffers from a radiogenic disease, 
38 C.F.R. § 3.311 sets out specific requirements for the 
development of evidence.  The regulations require that the RO 
obtain radiation dose data from the Department of Defense and 
refer the claim to the VA Under Secretary for Benefits.  
38 C.F.R. § 3.311(a)(2), (b)(2002).  The Under Secretary for 
Benefits is required to consider the claim and may request an 
advisory medical opinion form the Under Secretary for Health.  
38 C.F.R. § 3.311(c)(2001).  

In July 2002 the Defense Threat Reduction Agency responded to 
a VA request for information and indicated that the veteran 
was exposed to ionizing radiation during his military 
service.  They confirmed that he served aboard a Navy ship 
which participated in Operation IVY.  There was no specific 
radiation exposure record for the veteran.  However, 
scientific does reconstruction indicates that the veteran 
"would have accrued a probable dose of 0.042 rem gamma (0.1 
rem rounded)(upper bound of 0.1 rem gamma).  [The veteran's] 
dose to the skin (left cheek and hand) is 0.2 rem and 0.4 
rem, respectively.   . . . due to the distance of [the 
veteran's] unit from ground zero, he had virtually no 
potential for exposure to neutron radiation.  . . . [the 
veteran's] (50 year) committed dose equivalent to the 
prostate was 0.0 rem."   

In a memorandum dated in November 2002, the VA Chief Public 
Health and Environmental Hazards Officer stated: 

2.  The Defense Threat Reduction Agency estimates 
that the veteran was exposed to the following 
doses of ionizing radiation during military 
service: 0.042 rem gamma (0.1 rem rounded) (upper 
bound of 0.1 rem gamma) skin dose (left cheek and 
hand) - 0.2 rem and 0.4 rem respectively; 
virtually no potential for neutron; internal 50-
year committed dose equivalent to the prostate - 
0.0 rem.  

3.  The Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) Science 
Panel Report Number 6, 1988, does not provide 
screening doses for prostate cancer.  The 
sensitivity of the prostate to radiation 
carcinogenesis appears to be relatively low and 
not clearly established (Health Effects of 
Exposure to Low Levels of Ionizing Radiation 
(BEIR V), pages 316-318; Mettler and Upton, 
Medical Effects of Ionizing Radiation, 2nd 
edition, 1995, page 168).

4.  The CIRRPC report does not provide screening 
doses for skin cancer. Skin cancer usually has 
been attributed to ionizing radiation at high 
doses, e.g., several hundred rads.  Excess 
numbers of basal cell cancers also have been 
reported in skin which received estimated doses 
of 9-12 rads in margins of irradiated areas (BEIR 
V, pages 325 to 327). An increased risk for basal 
cell but not squamous cell skin cancers has been 
seen in atomic bomb survivors (Ron et al., Skin 
tumor risk among atomic-bomb survivors in Japan, 
Cancer Causes and Control, Volume 9, 1998, page 
395).

5.  In light of the above, in our opinion it is 
unlikely that the veteran's prostate cancer or 
squamous cell skin cancers can be attributed to 
exposure to ionizing radiation in service.  

By letter dated in November 2002, the VA Director of 
Compensation and Pension Service stated that, after review of 
the report issued by the VA Chief of Public Health and 
Environmental Hazards Officer, there appeared to be no 
reasonable possibility that the veteran's prostate and skin 
cancers could be attributed to his in-service exposure to 
ionizing radiation.

The Board finds that the preponderance of the evidence is 
against service connection for the veteran's cancers under 
38 C.F.R. § 3.311.  The VA Chief Public Health and 
Environmental Hazards Officer has opined that it was unlikely 
that the veteran's prostate cancer was caused by his exposure 
to less than 1 rem of ionizing radiation in service.  The VA 
Director of Compensation and Pension Service, in a subsequent 
memorandum, stated that there appeared to be "no reasonable 
possibility" that the prostate and skin cancers were the 
result of his exposure to radiation in service.

In so finding, the Board recognizes that the provisions of 38 
C.F.R. § 3.311 and the article submitted by the veteran 
establish that ionizing radiation could induce prostate 
cancer or any other form of cancer.  However, as noted in the 
proposed rule to add prostate cancer to the list of 
radiogenic diseases, the degree to which radiation exposure 
is a factor to the development of a malignancy varies 
depending on the type of malignancy, the amount rate and type 
of radiation exposure, and other relevant risk factors such 
as age at time of exposure.  See 61 Fed. Reg. 50264 (Sept. 
25, 1996).  VA's Chief Public Health and Environmental 
Hazards Officer has reviewed these factors in determining 
that the veteran's prostate cancer was unlikely caused by his 
in service radiation exposure.  The Board finds that, on the 
facts of this case, the opinion by VA's Chief Public Health 
and Environmental Hazards Officer is probative of the issues 
on appeal.  Accordingly, the claim under 38 C.F.R. § 3.311 
must be denied.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Service connection is established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, 
during periods of active peacetime military service. 38 
U.S.C.A. § 1110 (West 2002).  Malignant tumors (cancer) may 
be presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. § 1133 (West 2002); 
38 C.F.R. §§ 3.307(a), 3.309(a) (2002).

The evidence of record reveals that the veteran is diagnosed 
with prostate cancer and squamous cell carcinoma.  There is 
no evidence which shows that the veteran was diagnosed with 
either of these cancers during service or during the first 
year after service.  The evidence of record reveals that the 
veteran was diagnosed with cancer in 199 which is decades 
after he separated from service and well beyond the one year 
period during which presumptive service connection would be 
warranted under 38 C.F.R. § 3.309(a)(2002).  Also, there is 
no evidence of record which in any way links the veteran's 
cancers to his military service or any service connected 
disability.  As such, service connection for prostate cancer 
and squamous cell carcinoma is denied.  








	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for skin cancer, squamous cell carcinoma, 
is denied.

Service connection for prostate cancer is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

